Mollen, P. J. (concurring).
I concur in the opinion of Mr. Justice Rabin that the judgment should be reversed, on the law, and the indictment dismissed. I would further reverse on the additional ground that the motion for suppression of the physical evidence should have been granted.
Under the circumstances present, the police officer had an insufficient basis to arrest the defendant. There was a sufficient basis to stop the defendant’s vehicle and question the defendant. However, the mere observation of three screwdriver-type implements and a flashlight on the front seat of the vehicle was insufficient to justify the arrest of the defendant. Therefore, the subsequent impounding and search of the vehicle was not warranted and the motion to suppress the physical evidence which was found as a result of the search, should have been granted.